      Case 1:17-cv-02229-RMB-KNF Document 115 Filed 05/06/20 Page 1 of 1

                   LEE LITIGATION GROUP, PLLC
                               148 W. 24th Street, eighth Floor
                                       New York, NY 10011
                                         Tel: 212-465-1180
                                         Fax: 212-465-1181
                                   info@leelitigation.com



WRITER’S DIRECT:          212-661-1008
                          anne@leelitigation.com
                                                                                                  May 6, 2020
Via ECF
The Honorable Richard M. Berman, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                   Re:            Fisher v. SD Protection Inc. et al
                                  Case No. 1:17-cv-2229-RMB-KNF

Dear Judge Berman:

        We are counsel to Plaintiff in the above-captioned matter. Pursuant to the Court’s Order
dated April 7, 2020 (Docket No. 107), we prepared a revised settlement agreement and sent same
to Defendants’ counsel. Counsel responded that he would provide same to his client. However,
thereafter, on April 29, 2020, counsel informed us that his client said that since she cannot comply
with the agreement financially, she cannot sign a new agreement.

         As Plaintiff would still like to effectuate the $25,000 settlement reached before Your Honor
during the settlement conference, and as counsel is willing to accept a lower fee than it had
originally requested (pursuant to the Court’s guidance, as previously submitted), we respectfully
request the Court approve the formerly filed Settlement Agreement as fair and reasonable, subject
to the modifications later proposed by the Court and accepted by the Plaintiff as to allocation of
the settlement sum.

       Alternatively, Plaintiff proposes the Court schedule a teleconference1 to discuss: (i)
Defendants’ counsel’s request to withdraw, and (ii) a schedule for resuming the litigation,
including setting dates for dispositive motions and trial.

        We thank Your Honor for considering this matter.

Respectfully,

/s/ Anne Seelig
Anne Seelig, Esq.


1
  In the event the Court schedules an in-person conference, we remind the Court that Defendants’ counsel is
located in Florida and consent to their telephonic appearance
